DICE, Commissioner.
The conviction is under Art. 1352, Vernon’s Ann.P.C., for knowingly causing cattle to go within the enclosed lands of another; the punishment, thirty days in jail and a fine of $100.
No statement of facts of the evidence adduced upon the trial accompanies the record, in the absence of which we are are unable to pass upon the question of the sufficiency of the evidence to support the conviction. Salyer v. State, Tex.Cr.App., 316 S.W.2d 420.
We have examined the formal bill of exception, filed by appellant, which com*907plains of the court’s failure to rule on his motion in arrest of judgment in which he contends that the court was without jurisdiction to determine the issue of title to land, and find no reversible error therein. As qualified by the court, the bill shows a lack of due diligence on the part of appellant and his counsel in securing a ruling by the court on the motion.
The judgment is affirmed.
Opinion approved by the Court.